Title: From George Washington to Colonel Hugh Hughes, 15 July 1777
From: Washington, George
To: Hughes, Hugh



Sir
Clove [N.Y.] 15th July 1777.

Yours of Yesterday met me near this place this Morning. If you have not sent off the Stores intended for Genl Schuyler before this reaches

you, you may omit the powder, as he writes me that he has drawn down thirteen Tons which were in Fort George. Genl Putnam is rather scant of Ammunition at Peekskill, therefore the powder may remain there. If you have any Stores belonging to your department that are not absolutely necessary at Fishkills, Peekskill or any of the posts in that Neighbourhood, you had better send them to some of the Magazines a distance from the Water. Genl Mifflin desires, if you have any Camp Kettles to spare, that they may be sent to Genl Schuyler, he wrote for 500, but only 200 are going on just now. He also desires that you would send parties over the River and mend the Roads Eight or ten Miles from King’s Ferry towards this place and the same distance from New Windsor, as it is uncertain which way the Army will march supposing we should be obliged to cross the River. I am &c.
